Clerke, J.
The legal questions involved in the agreement made between the Defendant and Richard E. Blydenburgh, the testator, of whose last will and testament the Plaintiff is executor, have been settled in various actions in this Court.
The questions of fact the Referee has decided in favor of the Plaintiff.
The exceptions taken to the admissibility of evidence are plainly untenable, as is the whole defence from the beginning to the end.
Judgment should be affirmed with costs.
JOEL TIFFANY, State Reporter.